Exhibit 99.2 SCITOR HOLDINGS, INC. and SUBSIDIARY (Includes Scitor Corporation and Subsidiaries) Consolidated Balance Sheets as of March 31, 2015 and September 30, 2014, and the Related Consolidated Statements of Comprehensive Income and Cash Flows for the Six Months Ended March 31, 2015 and March 31, 2014, Consolidated Statement of Shareholders’ Equity for the Six Months Ended March 31, 2015, and Supplemental Schedules (Unaudited) SCITOR HOLDINGS, INC. and subsidiary Index to Financial Statements and Supplemental Schedules Page (s) Consolidated Financial Statements Unaudited Consolidated Balance Sheets 2 Unaudited Consolidated Statements of Comprehensive Income 3 Unaudited Consolidated Statement of Shareholders’ Equity 4 Unaudited Consolidated Statements of Cash Flows 5-6 Notes to Unaudited Consolidated Financial Statements 7-22 Consolidating Supplemental Schedules Unaudited Condensed Consolidating Balance Sheets 24-25 Unaudited Condensed Consolidating Statements of Income 26-27 Notes to Unaudited Condensed Consolidating Schedules 28 SCITOR HOLDINGS, INC. and SUBSIDIARY Unaudited Consolidated Balance Sheets
